DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites a range of values (at least .5 degrees) without units which renders the claim indefinite. 
Regarding claims 6 and 7, there is no antecedent basis for “the temperature drop delay” or “the activation time” in claim 6. Claim 7 depends on claim 6 and is therefore also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, 11, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godara (US 2007/0118191).
Regarding claim 1, 2, 4, 6-8, 10, 11, 13 and 15-18, Godara discloses a system and method for mapping pumps to RF probes (fig. 1) including a pump system with a plurality of pumps (pump 1, etc., fig. 1), an RF generator (e.g. paragraph [0045]) connected by a plurality of channels to a plurality of cooled RF probes (probe 1, etc., fig. 1). Each probe has a thermocouple (fig. 1, [0024]). There are at least two pumps and probes (figs. 3-4) although more are contemplated (fig. 1). Clearly each probe must have an assembly with tubes and wires that allows both cooling fluid and RF energy, respectively, to be supplied. Godara further discloses a controller with memory for performing various steps (105, figs. 1-2, [0026]). All parts of any medical system are connected prior to use. Godara teaches that the method of associating a pump with a probes includes activing the pump assemblies in sequence having a pump activation delay (fig. 3), measuring the pump activation delay of each of the pump (each t value being the sum of time that has passed, fig. 3), measuring the temperature drop delay time of each of the probes (fig. 4), and then comparing the activation time delay with the temperature drop delay to map each pump to a corresponding probe ([0031]). Once the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Godara.
Regarding claims 3 and 12, Godara does not disclose the length of the pump activation. However, the fact that Godara discloses some length of pump activation without giving a specific value (figs. 3-4) suggests that it is a matter for one of ordinary skill in the art to determine, and Applicant has not disclosed that about 5 second to about 10 seconds produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system and method of Godara with any pump activation delay time, including about 5 second to about 10 seconds, that would produce the predictable result of allowing a temperature drop at a particular probe to be observed in conjunction with the activation of a particular pump.
Regarding claim 5, Godara does not disclose the temperature drop that causes a correspondence to be drawn between a probe and a pump. However, the fact that .

Claims 9, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godara in view of Pellegrino (US 2013/0006232).
Regarding claims 9, 14, 19 and 20, Godara does not specifically disclose that the system includes “daisy-chained” probes or detecting that “daisy-chained” probes are connected to a pump assembly. However, Gadara does contemplate multiple probes attached to a single pump ([0029], [0035]), and since the purpose of the invention of Godara is to detect which probes are attached to which pumps (as discussed above), it is clearly within the purview of Godara’s disclosure to detect multiple probes being connected to a single pump ([0035]). Therefore, the only thing Godara fails to disclose is a “daisy-chain” arrangement. However, as indicate by the phrase itself, “daisy-chaining” is a known arrangement of elements in this and many technology areas and Applicant has not disclosed that “daisy-chaining” probes together produces an unexpected result. Pellegrino discloses an electrosurgical device and teaches that probes can be used individually or can be daisy-chained together or otherwise coupled to each other for allowing the treatment of different areas of tissue ([0129]). Therefore, before the filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794